Citation Nr: 0419419	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to September 11, 2002, 
for the grant of a 100 percent disability evaluation for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (Denver 
RO) in San Juan, the Commonwealth of Puerto Rico.  At 
present, the veteran's case is before the Board for appellate 
adjudication.

The Board notes that, at the request of the veteran, the RO 
scheduled him for a hearing at the RO before a hearing 
officer in January 2004.  The record contains evidence 
showing the veteran canceled the scheduled hearing.  As the 
record does not contain further indication that the veteran 
or his representative has requested that the hearing be 
rescheduled, the Board deems the veteran's request for an RO 
hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  A March 2002 rating decision granted the veteran service 
connection for diabetes mellitus, type II, and assigned a 20 
percent increased rating effective November 2000.

3.  On September 11, 2002, the veteran submitted a claim for 
an increased rating for his service-connected diabetes, and 
in a January 2003 rating decision, he was awarded a 100% 
disability evaluation effective September 11, 2002 (the date 
of claim).

4.  An October 2002 VA Doctor's opinion links the veteran's 
cerebrovascular accident to his diabetes, and a November 2002 
VA examination report notes that in August 1997 the veteran 
developed a cerebrovascular accident which caused him to lose 
much of his speech and what was left of his upper 
extremities' movement. 


CONCLUSION OF LAW

The criteria for an effective date of September 11, 2001 for 
the grant of a 100 percent disability evaluation for diabetes 
mellitus, type II, have been met.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, a March 2002 rating decision granted the 
veteran service connection for diabetes mellitus, type II, 
and assigned a 20 percent rating effective November 2000 (the 
date he filed this claim) based solely on his service in the 
Vietnam War.  Subsequently, on September 11, 2002, the 
veteran submitted a claim for an increased rating for his 
service-connected diabetes.  In a January 2003 rating 
decision, he was awarded a 100% disability evaluation 
effective September 11, 2002 (the date of claim) on the 
grounds that the evidence linked the veteran's residuals of a 
cerebrovascular disorder to his service-connected diabetes.

In February 2003, the veteran expressed disagreement with 
respect to the effective dated assigned for his award of 100 
percent disability evaluation.  Specifically, per the April 
2004 informal hearing presentation, the veteran contends that 
the effective date for his award should be August 1997, as 
this is the date when his cerebrovascular accident (CVA) 
first occurred. 

With respect to the evidence, the Board notes that the 
evidence includes treatment records from the San Juan VA 
Medical Center dated from 1997 to 2000, which include 
December 1997 notations indicating the veteran had a history 
of CVA.  In addition, an October 2002 VA doctor's opinion 
links the veteran's CVA to the service-connected diabetes.  
Lastly, a November 2002 VA examination report indicates that 
in August 1997 the veteran developed a CVA where he lost most 
of his speech and what was left of his upper extremities' 
movement.

With respect to the effective dates, the applicable statute 
and regulations provide that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).  However, the effective date of an increase in 
disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2003) 
(emphasis added).

Upon a review of the evidence, the Board finds that, the 
evidence indeed shows that the veteran's entitlement to an 
increased rating arose prior to September 11, 2002 (the date 
of claim), per the October 2002 VA doctor's opinion linking 
the veteran's CVA to his diabetes and the November 2002 VA 
examination report noting the veteran developed a CVA in 
August 1997.  However, even under these circumstances, the 
law is clear that the effective date of an increase in 
disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date.  See id.  Simply stated, the effective 
date in most cases is not based on when the disability began, 
but when the veteran filed the claim with the VA.

The veteran contends that the effective date for his award 
should be August 1997.  Unfortunately, the veteran did not 
file a claim with the VA in August 1997.  Notwithstanding, 
the veteran can receive an effective date of an award of an 
increased rating due to his service-connected disability if 
the evidence in the file shows that it was factually 
ascertainable that an increase in disability occurred within 
one year of the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2003).  The 
Court has held how the language of 38 U.S.C.A. § 5110(b)(2) 
must be read:

[T]he effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability has occurred if application is 
received within one year from such date.  
(Emphasis in original)

Harper v. Brown, 10 Vet. App. 125, 126 (1997) (citations 
omitted).  

As a result, if the increase occurred more than one year 
prior to the date the application is received, the effective 
date must be no earlier than the date of receipt of the 
application.

In this case, the date of receipt of the second claim is 
September 11, 2002.  In this regard, the Board must note that 
the veteran did not appeal the first rating action.  As a 
result, that decision became final and may not be used as a 
basis to grant this claim unless clear and unmistakably error 
is found in the unappealed rating action.  No such argument 
has been made in this case. 

In this regard, the Board does not find the second claim in 
this case (September 11, 2002) to be a timely notice of 
disagreement to the March 2002 rating action, as argued by 
the veteran's representative in April 2004.  The September 
2002 claim was clearly a new claim and made no reference to 
the prior rating action.  

The Board finds that the criteria for an effective date of 
September 11, 2001 (one year prior to the date of second 
claim) for the grant of a 100 percent disability evaluation 
for diabetes mellitus, type II, have been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  
The medical evidence would support such a finding. 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).

In this case, after reviewing the evidence of record, the 
Board finds that the benefit of the doubt rule is for 
application in this case.

The Duty to Notify and Assist

The Board must note that during this appeal the VA's duty to 
assist the veteran has undergone significant changes.  
Pursuant to the Veterans Claims Assistance Act (VCAA), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
effective date prior to September 11, 2002, for the grant of 
a 100 percent disability evaluation for diabetes mellitus, 
type II, via the August 2003 statement of the case.  In 
addition, via the August 2003 statement of the case, the 
veteran was provided with specific information concerning 
changes in the law and regulations per the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during an appeals hearing, but he 
declined such opportunity by canceling the scheduled RO 
hearing, as above described.  As no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.  In this regard, given the nature of the 
claim, an additional examination would not provide a basis to 
grant this claim.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Subsequently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. Cl. June 
24, 2004) (Pelegrini II), the Court withdrew its opinion in 
Pelegrini I and specifically recognized that, "where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred."  Id.  Instead, the Court held that the appellant 
has the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  Id. at *23.  

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is notice that "informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide."  Furthermore, as indicated in § 3.159(b), in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g). . 
."  Pelegrini II, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *23.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim on appeal.  In particular, 
the RO asked the veteran to tell VA about any additional 
information or evidence that the veteran wanted VA to try and 
get for him and to send VA the evidence that was needed as 
soon as possible.  By various informational letters and a 
statement of the case, it is found that VA satisfied the 
fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the veteran is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the veteran under the VCAA.  In essence, the veteran in 
this case has been notified as to the laws and regulations 
governing increased ratings.  Information letters, a rating 
decision and a statement of the case, has advised him of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  

Based on the above, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.


ORDER

Entitlement to an effective date of September 11, 2001 for 
the grant of a 100 percent disability evaluation for diabetes 
mellitus, type II, is granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



